MEMORANDUM **
Federal prisoner Trong Nguyen appeals pro se from the district court’s denial of his 28 U.S.C. § 2255 habeas corpus petition. • We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm. We review de novo the denial of a 28 U.S.C. § 2255 motion. United States v. Seesing, 234 F.3d 456, 459 (9th Cir.2001).
Nguyen contends that the district court’s failure to define what “carry” meant for purposes of his guilty plea to a violation of 18 U.S.C. § 924(c)(1) violated Fed.R.Crim.P. 11(c)(1), and rendered his plea unknowing and involuntary. This contention lacks merit.
The adequacy of a Rule 11 plea hearing is reviewed de novo, as is whether the plea colloquy satisfied Rule ll’s requirements. Id.
During the plea colloquy, Nguyen admitted that he and his co-defendants had weapons, which were to be used to commit the robbery, and thus he was guilty of carrying firearms during and in relation to a crime of violence. See Seesing, 234 F.3d at 461-62 (stating that in order to convict a defendant under section 924(c) for “carrying” a firearm the defendant must have transported the firearm on or about his person). Accordingly, no Rule 11(c)(1) violation occurred and Nguyen’s guilty plea was knowing and voluntary. Id. (concluding that where nature and elements of the crime are explained to the pleading defendant, the requirements of Rule 11(c)(1) are satisfied).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.